PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Angel Aleksandrov, Angel Aleksandrov
Application No. 16/631,166
Filed: January 15, 2020
For: PEDAL SCOOTER

:
:
:	DECISION ON PETITION
:
:


This is a decision on the response, filed April 25, 2022, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed August 4, 2021, which set a shortened statutory period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 5, 2021. A Notice of Abandonment was mailed February 15, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3611 for appropriate action in the normal course of business on the reply received April 25, 2022.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions